J-S15041-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: L.G.                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: R.G., SR., NATURAL              :
    FATHER                                     :
                                               :
                                               :
                                               :
                                               :   No. 1731 WDA 2019

                Appeal from the Order Entered October 22, 2019
       In the Court of Common Pleas of Indiana County Orphans' Court at
                              No(s): 32-19-0130

    IN THE INTEREST OF: R.G., JR.              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: R.G., SR., NATURAL              :
    FATHER                                     :
                                               :
                                               :
                                               :
                                               :   No. 1732 WDA 2019

                Appeal from the Order Entered October 22, 2019
       In the Court of Common Pleas of Indiana County Orphans' Court at
                              No(s): 32-19-0131


BEFORE:      BENDER, P.J.E., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                            FILED APRIL 3, 2020

        R.G., Sr., (“Father”) appeals from the Orders entered on October 22,

2019, which granted the petition of Indiana County Children and Youth

Services (the “Agency”), and involuntarily terminated Father’s parental rights

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S15041-20


to his biological twin children: R.G., Jr., and L.G. (both born in July of 2017)

(collectively “the children”).1 Father’s court-appointed counsel has filed with

this Court a motion for leave to withdraw as counsel and a brief pursuant to

Anders v. California, 87 S. Ct. 1936 (1967), Commonwealth v. Santiago,

600 Pa. 159, 978 A.2d 349 (2009), and In re V.E., 611 A.2d 1267, 1275

(Pa.Super. 1992) (extending Anders briefing criteria to appeals by indigent

parents represented by court-appointed counsel in involuntary termination

matters). We grant counsel’s motion to withdraw and affirm.

       The Orphans’ Court has thoroughly set forth the relevant facts and

procedural history as follows:

              On August 25, 2017, less than one month after the [children
       were] born, a Voluntary Placement Agreement was signed, and
       the [children]…were placed in the LifeSpan licensed foster home
       of [L.S.] and [C.S.]. On September 21, 2017, an Adjudication and
       Disposition Hearing was held before [the Orphans’] Court; the
       minor children were adjudicated as dependent children, and were
       ordered to remain in the…foster home. The [Orphans’] Court held
       Permanency Review Hearings on January 11, 2018, April 5, 2018,
       June 21, 2018, November 29, 2018, April 11, 2019, and July 24,
       2019. The [children] have remained in the same foster care
       placement from their initial placement to the present.
             [The Agency] filed a Petition for Involuntary Termination of
       Parental Rights on April 17, 2019. Through the Petition, the
       Agency sought to terminate the parental rights of Father. The
       Agency alleges that...23 Pa.C.S.A. § 2511(a)[(1), (2), (5), and
       (8), as well as (b)] establish the basis for terminating the parental
       rights of Father[.]

____________________________________________


1 The children’s biological Mother executed a consent to adoption on March 4,
2019, and a decree of termination on April 11, 2019. Thus, Mother’s parental
rights have been terminated; however, Mother is not a party to the instant
appeal.

                                           -2-
J-S15041-20


                                        ***
             A hearing on the Agency’s Petition was held on July 24,
       2019. The [Orphans’] Court heard expert testimony from Dr.
       Carolyn Menta, a clinical psychologist. Dr. Menta authored a
       Bonding Assessment that was marked and admitted into evidence
       as Agency Exhibit 1. The [Orphans’] Court also heard testimony
       from Rachel Pommer, the Agency caseworker assigned to this
       matter, Renee Pritchard, a social service aide, and Father.
             At the hearing, the Agency was represented by William
       Carmella, Esquire, Father was represented by Katrina Kayden,
       Esquire, and [the children were represented by Joelyssa Johnson,
       Esquire, guardian ad litem].[2]
             Rachel Pommer, the Agency caseworker assigned to this
       matter, presented the following testimony at the hearing held on
       July 24, 2019:
              The Agency received a phone call from a representative of
       the hospital where the [children were] born immediately following
       [their] birth[.] The report indicated that Mother and Father had a
       history of substance abuse, Mother was living in a garage with no
       water and no electric, and Father’s contact with the children was
       limited because he had an active warrant for his arrest. The
       Agency responded, and a plan was developed requiring Mother
       and the children to reside with a paternal aunt.
              [R.G., Jr.,] was discharged on July 31, 2017, and his twin
       sister, [L.G.], was discharged on August 7, 2017. On August 9,
       2017, a General Protective Services referral was made to the
       Agency because a six-year-old child left the residence of the
____________________________________________


2 During the termination hearing on July 24, 2019, the Orphans’ Court noted
that, due to the children’s young age (they were not yet two years old at the
time of the hearing), there was no conflict between the children’s legal and
best interests, as well as no conflict in each other’s interests. N.T., 7/24/19,
at 104. Accordingly, the Orphans’ Court determined it was unnecessary to
appoint separate counsel to represent the children’s legal interests, and
consequently, Attorney Johnson served in the dual role as the children’s
guardian ad litem and legal counsel. Id. See In re T.S., 648 Pa. 236, 192
A.3d 1080, 1089-93 (2018) (reaffirming the ability of an attorney-guardian
ad litem to serve a dual role and represent child’s non-conflicting best interests
and legal interests). The Agency’s attorney, Father’s attorney, and Attorney
Johnson all agreed with the Orphans’ Court’s assessment in this regard. N.T.,
7/24/19, at 104.


                                           -3-
J-S15041-20


       paternal aunt unaccompanied. A home visit was conducted on
       August 25, 2017, and the Agency caseworker was informed the
       Mother left the paternal aunt’s home with the children on August
       22, 2017.     Then as stated above, a Voluntary Placement
       Agreement was signed, and the [children were] placed in [the]
       LifeSpan licensed foster home of [L.S.] and [C.S.].
             Father first contacted the Agency on October 26, 2017. He
       had left the residence in early August because of the active bench
       warrant, and he was incarcerated on the bench warrant on
       October 17, 2017. The Agency next heard from Father in
       December of 2017; he made a request to have contact with the
       children at that time.
              [Father] was incarcerated at the Westmoreland County
       Prison [“the WCP”], [and], therefore, the Agency contacted
       representatives of the WCP to make arrangements for contact
       visits. The Agency was informed that a Court Order was required,
       [and], therefore, [the Orphans’ Court] entered an Order of Court
       dated January 3, 2018, directing the contact visits. The Agency
       made efforts to arrange the contact visits; however, the Agency
       experienced many problems with the WCP, including, but not
       limited to, the WCP requiring a written contract with the Agency
       and requiring background checks on any Agency employee
       attending a visit.
              These problems resulted in further Court involvement, and
       finally, on August 21, 2018, the first contact visit was held.[3]
       Father attempted to hold the children, but they cried. The WCP
       counselor became upset about the crying and terminated the visit.
       The next contact visit was not held until October 4, 2018. A total
       of seven contact visits were held at the WCP during Father’s
       incarceration at that facility. Father was moved to SCI Greene in
       March of 2019, and as of the date of the hearing [on] the Agency’s
       Petition, two contact visits had been held at the state facility.
             Finally, Rachel Pommer testified that she has visited the
       children in the foster home several times. In her opinion, there is
       a very positive relationship and bond between the minor [children]


____________________________________________


3 As the Orphans’ Court noted, the Agency arranged for several video visits to
be held between the children and Father at the WCP. However, given the
young age of the children, the video visits were largely unsuccessful. The first
video visit was on May 2, 2018.

                                           -4-
J-S15041-20


     and the foster parents. She observed that the minor [children
     are] “very clingy” with the foster parents.
            Dr. Carolyn Menta, a clinical psychologist, was offered and
     accepted as an expert in the field of clinical psychology. She then
     provided testimony regarding her clinical interview of the foster
     parents and her observations of the foster parents with the
     children. She testified that [L.S.] and [C.S.] are very attentive to
     the children, and that both [foster] parents are active and involved
     in the care of the children. She also observed that R.G., Jr., was
     clinging to [L.S.], [and] they demonstrated a very typical parent-
     child relationship. Based upon the clinical interview and
     observations, Dr. Menta opined that the [children have a] very
     loving, strong, positive bond with the [foster parents]. She
     concluded that “[t]here is clearly a healthy bond and it would be
     in [R.G., Jr.’s and L.G.’s] best interest to reside with [L.S.] and
     [C.S.] permanently.” Bonding Assessment, Agency Exhibit 1.
           Father presented the testimony of Renee Pritchard, a social
     service aide who observed a contact visit between Father and the
     children. Ms. Pritchard stated that the children were very upset
     when they were taken from the foster parents, but they “calmed
     down eventually.” She testified that overall, the visit went okay,
     and that Father interacted with the children.
            Father then provided testimony. He testified that he was
     incarcerated at the WCP from October 16, 2017, to March of 2019.
     He confirmed that he had seven contact visits at the WCP, and
     that the first visit was held on August 21, 2018, and that the first
     visit was terminated after 30 minutes because [L.G.] was crying.
     He testified that the children like to read books, so he would let
     them sit on his lap, and he would flip through the books. He stated
     that the visits only lasted 30 minutes, so by the time the children
     calmed down, the visits were over. He testified that he changed
     dirty diapers during the contact visits.
            Father stated that he wanted to have more visits, but
     despite the fact that he stayed free of misconducts, was an inmate
     worker, and was on the honor block, the WCP prevented this from
     happening. He stated that the WCP blamed the Agency for the
     fact that more contact visits didn’t take place. Father testified
     that he had approximated 20 video visits at the WCP, and those
     visits lasted approximately 25 minutes each.
          Father was moved to SCI Greene on March 4, 2019, and has
     had two contact visits with the minor children since the move.
     Father testified that these visits “went really well.” Father testified

                                      -5-
J-S15041-20


     that he has sent letters, cards, drawings, and pictures to the
     children on a monthly basis. He stated that he would like to send
     such items more often but he “has a lot going on with his criminal
     cases.”
            With regard to programs attended while incarcerated,
     Father stated that he completed a parenting program, and an
     emotions management program at the WCP. Father also
     participated in a Jail CRS Recovery Group and received certificates
     for his efforts as a library worker. Father’s “Certificates of
     Completion” were marked and admitted collectively as Father’s
     Exhibit A. While at SCI Greene, Father submitted request slips to
     participate in or is enrolled in secondary schooling (business
     management), Pathways to Success, Reading to your Child,
     OSHA, Flagger’s class, and Money Smart. Father’s “Request Slips
     to SCI Greene” were marked and admitted collectively as Father’s
     Exhibit D. Father testified that he is not eligible to participate in
     parenting classes until he is closer to his parole date.
           Father then provided testimony about his sentence of
     incarceration, minimum parole date, and parole plan. Father
     received a sentence of incarceration imposed by the Court of
     Common Pleas of Westmoreland County of not less than 2½ years
     nor more than 5 years. Father believes that he is entitled to credit
     on this case back to September 18, 2018, and that he is “working
     on this.” In any event, Father believes that he may be eligible for
     parole around August 1, 2020. Once he is paroled, Father plans
     to live with his grandparents in Armagh, Indiana County,
     Pennsylvania. He stated that living with his mother is also a
     possibility.
            On cross-examination, Father acknowledged that he was
     living at a halfway house at the time the children were born, and
     that he absconded from the halfway house, which resulted in the
     issuance of a warrant for his arrest. Father also acknowledged
     that he has been charged in 18 separate criminal cases in the last
     10 years, which have resulted in a decade of incarceration or
     parole/probation supervision. Finally, Father acknowledged that
     he has a 7-year old son who is being raised in another’s care.

Orphans’ Court Opinion, filed 10/22/19, at 1-9 (footnotes omitted and added).

     At the conclusion of the hearing, the Orphans’ Court requested that the

parties, including Attorney Johnson on behalf of the children, submit legal


                                     -6-
J-S15041-20


memorandums addressing whether a bond between Father and the children

existed, and if not, whether such a bond was prevented to form because of

the “actions of others.” N.T., 7/24/19, at 105.

      By Order and Opinion entered on October 22, 2019, the Orphans’ Court

found clear and convincing evidence to involuntarily terminate Father’s

parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(8). The Orphans’ Court

additionally concluded that termination of Father’s parental rights was in the

best interest of the children pursuant to 23 Pa.C.S.A. § 2511(b).

      On November 19, 2019, Father filed two separate counseled notices of

appeal, each containing a single lower court docket number pertaining to each

child. On that same date, Father’s counsel filed a statement of intent to file

an Anders Brief pursuant to Pa.R.A.P. 1925(c)(4).

      On December 4, 2019, this Court sua sponte consolidated Father’s

appeals. On January 13, 2020, Father’s counsel filed an Anders brief, as well

as a motion to withdraw as counsel. “[T]his Court [has] extended the Anders

principles to appeals involving the termination of parental rights.” In re X.J.,

105 A.3d 1, 3 (Pa.Super. 2014) (citation omitted).

      When faced with a purported Anders brief, this Court may not review

the merits of any possible underlying issues without first examining counsel’s

request to withdraw. Commonwealth v. Goodwin, 928 A.2d 287, 290

(Pa.Super. 2007) (en banc). Prior to withdrawing as counsel on direct appeal




                                     -7-
J-S15041-20


under Anders, counsel must file a brief that meets the requirements

established by the Pennsylvania Supreme Court in Santiago, namely:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;
      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;
      (3) set forth counsel’s conclusion that the appeal is frivolous; and
      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, supra, 978 A.2d at 361.

      Counsel also must provide a copy of the Anders brief to h[er]
      client. Attending the brief must be a letter that advises the client
      of his right to: “(1) retain new counsel to pursue the appeal; (2)
      proceed pro se on appeal; or (3) raise any points that the
      appellant deems worthy of the court[’]s attention in addition to
      the points raised by counsel in the Anders brief.”

Commonwealth v. Orellana, 86 A.3d 877, 879-80 (Pa.Super. 2014)

(quotation omitted).

      In the instant matter, counsel has filed a petition to withdraw in which

she certifies that she has reviewed the case and determined that Father’s

appeal is wholly frivolous. Counsel has also filed an Anders brief that includes

a summary of the history and facts of the case, issues raised by Father, and

counsel’s assessment of why those issues are frivolous with citations to

relevant legal authority. Counsel has provided this Court with a copy of her

letter to Father, advising him that he may obtain new counsel or raise




                                     -8-
J-S15041-20


additional issues pro se.4 We conclude counsel has substantially complied with

the requirements of Anders and Santiago. See Commonwealth v. Reid,

117 A.3d 777, 781 (Pa.Super. 2015) (observing that substantial compliance

with the Anders requirements is sufficient). Therefore, we proceed to

examine the issues counsel identified in the Anders brief and then conduct “a

full examination of all the proceedings, to decide whether the case is wholly

frivolous.”   Commonwealth v. Yorgey, 188 A.3d 1190, 1195 (Pa.Super.

2018) (en banc) (quotation omitted).

       On appeal, counsel has set forth the following issues in the Anders brief

on behalf of Father:

       1. Did the [Orphans’] Court commit abuse of discretion or error
          of law when it concluded that the Agency established grounds
          for termination pursuant to 23 Pa.C.S.A. § 2511(a)(8)?
       2. Did the [Orphans’] Court commit abuse of discretion or error
          of law when it concluded that the termination of parental rights
          was appropriate and in the children’s best interest pursuant to
          23 Pa.C.S.A. § 2511(b)?
       3. Did the [Orphans’] Court commit abuse of discretion or error
          of law when it concluded that no bond existed between Father
          and the minor children?
       4. Did the [Orphans’] Court commit abuse of discretion or error
          of law when it determined that the Westmoreland County
          Prison and/or the Agency’s interference with Father’s visits
          were inconsequential to the Court’s decision?

Anders Brief at 6.

       We review these claims mindful of our well-settled standard of review:

____________________________________________


4Father has not filed an additional brief with the assistance of new counsel or
pro se.

                                           -9-
J-S15041-20


      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the [Orphans’ Court] if they are
      supported by the record. If the factual findings are supported,
      appellate courts review to determine if the [Orphans’ Court] made
      an error of law or abused its discretion. A decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.
      The [Orphans’ Court’s] decision, however, should not be reversed
      merely because the record would support a different result. We
      have previously emphasized our deference to [Orphans’ Courts]
      that often have first-hand observations of the parties spanning
      multiple hearings.

In re T.S.M., 620 Pa. 602, 71 A.3d 251, 267 (2013) (citations and quotation

marks omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. § 2101-2938, which requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in [subsection] 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to [subsection] 2511(b): determination of
      the needs and welfare of the child under the standard of best
      interests of the child. One major aspect of the needs and welfare
      analysis concerns the nature and status of the emotional bond
      between parent and child, with close attention paid to the effect
      on the child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

      In the case sub judice, the Orphans’ Court terminated Father’s parental

rights pursuant to 23 Pa.C.S.A. § 2511(a)(8) and (b), which provide as

follows:

      § 2511. Grounds for involuntary termination

                                     - 10 -
J-S15041-20


      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:
                                     ***
            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed from
            the date of removal or placement, the conditions
            which led to the removal or placement of the child
            continue to exist and termination of parental rights
            would best serve the needs and welfare of the child.
                                     ***
      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(8), (b) (bold in original).

      We first examine Father’s contention that the Orphans’ Court abused its

discretion in determining the Agency set forth clear and convincing evidence

to support the involuntary termination of Father’s parental rights under

subsection 2511(a)(8).

      Parental rights may be terminated pursuant to subsection 2511(a)(8) if

“(1) the child has been removed from the care of the parent for at least twelve

months; (2) the conditions that led to the removal or placement of the child




                                    - 11 -
J-S15041-20


continue to exist; and (3) termination of parental rights would best serve the

needs and welfare of the child.” In re I.J., 972 A.2d 5, 11 (Pa.Super. 2009).

      “As this Court has repeatedly indicated, termination under subsection

(a)(8) does not require an evaluation of [a parent’s] willingness or ability to

remedy the conditions that led to placement of [the] children.” Id. (emphasis

in original; citation omitted). Instead, subsection (a)(8) “requires only that

the conditions continue to exist, not an evaluation of parental willingness or

ability to remedy them.” Id. (citation and quotation marks omitted).

      Therefore, the relevant questions are whether the parent has remedied

the conditions that led to the removal of the children and whether the

children’s reunification with that parent is imminent at the time of the

termination hearing. See id.; In re Adoption of R.J.S., 901 A.2d 502, 512

(Pa.Super. 2006) (concluding that termination under subsection 2511(a)(8)

was appropriate where the mother was not in a position to parent her children

at the time of the termination hearing). “If a parent fails to cooperate or

appears incapable of benefiting from the reasonable efforts supplied over a

realistic period of time, [the Agency] has fulfilled its mandate and[,] upon

proof of satisfaction of the reasonable good faith effort, the termination

petition may be granted.” In re A.R., 837 A.2d 560, 564 (Pa Super. 2003)

(quotation, quotation marks, and brackets omitted).

      As we have previously stated,

      [w]e recognize that the application of [subsection] (a)(8) may
      seem harsh when the parent has begun to make progress toward

                                    - 12 -
J-S15041-20


       resolving the problems that had led to removal of [his] children.
       By allowing for termination when the conditions that led to
       removal continue to exist after a year, the statute implicitly
       recognizes that a child’s life cannot be held in abeyance while the
       parent is unable to perform the actions necessary to assume
       parenting responsibilities. This Court cannot and will not
       subordinate indefinitely a child’s need for permanence and
       stability to a parent’s claims of progress and hope for the future.
       Indeed, we work under statutory and case law that contemplates
       only a short period of time, to wit eighteen months, in which to
       complete the process of either reunification or adoption for a child
       who has been placed in foster care.

In re I.J., 972 A.2d at 11 (emphasis in original) (citation omitted).

       In addition, we recognize our Supreme Court has held the following:

             [I]ncarceration is a factor, and indeed can be a
       determinative factor, in a court’s conclusion that grounds for
       termination exist under § 2511(a)(2)[5] where the repeated and
       continued incapacity of a parent due to incarceration has caused
       the child to be without essential parental care, control or
       subsistence and that the causes of the incapacity cannot or will
       not be remedied.

In re Adoption of S.P., 616 Pa. 309, 47 A.3d 817, 828 (2012) (footnote

added). The rationale of In re Adoption of S.P. is equally applicable in this

case under subsection 2511(a)(8).



____________________________________________


5Subsection 2511(a)(2) permits the involuntary termination of parental rights
where:
     (2) The repeated and continued incapacity, abuse, neglect or
     refusal of the parent has caused the child to be without essential
     parental care, control or subsistence necessary for his physical or
     mental well-being and the conditions and causes of the incapacity,
     abuse, neglect or refusal cannot or will not be remedied by the
     parent.
23 Pa.C.S.A. § 2511(a)(2).


                                          - 13 -
J-S15041-20


       In the case sub judice, in terminating Father’s parental rights under

subsection 2511(a)(8), the Orphans’ Court relevantly indicated the following:

             Father’s extended and continuous unavailability due to his
       incarceration is at the core of the [Orphans’] Court’s decision in
       this matter.
                                        ***
               The [children were] born [i]n July [of] 2017.               An
       Adjudication and Disposition Hearing was held before [the
       Orphans’] Court on September 21, 2017; [the children were]
       adjudicated as…dependent [children] and [were] ordered to
       remain in the…foster home, where [they have] been placed as a
       result of the Voluntary Placement Agreement signed on August
       25, 2017.       Further, it is undisputed that Father has been
       continuously incarcerated from October 16, 2017, until the
       present time. It also is clear that Father’s involvement with [the
       children] from [their] birth until [Father’s] incarceration
       (approximately 83 days) was limited because of Father’s residence
       at a halfway house and [his] avoidance of apprehension. Finally,
       it is clear Father’s incarceration will continue, at least according to
       Father, until at least August 1, 2020.[6]
              Given these facts, the Agency has proven by clear and
       convincing evidence that the minor [children were] removed from
       Father’s care by [the Orphans’] Court, 12 months or more have
       elapsed (more than 22 months [had] elapsed as of the time of the
       hearing), and the conditions which led to the removal and
       placement continue to exist (Father’s absence due to his criminal
       [activities] and now continued incarceration). Therefore, the only
       issue remaining pursuant to 23 Pa.C.S.A. [§] 2511(a)(8) is
       whether termination would best serve the needs and welfare of
       the [children].
             The Court looks to the expert testimony of Dr. Carolyn
       Menta. Dr. Menta conducted a clinical interview of the foster
       parents and observed the minor [children] with the foster parents.
       Additionally, Dr. Menta was aware of Father’s incarceration in a
       state prison facility. Based on her interviews and observations,
       Dr. Menta concluded that “[t]here is clearly a healthy bond and it
____________________________________________


6 As the Orphans’ Court noted, whether Father will be paroled and, if so, where
he will live, is “extremely speculative” at this time. Orphans’ Court Opinion,
filed 10/22/19, at 11 n.3.

                                          - 14 -
J-S15041-20


      would be in [the children’s] best interest to reside with [L.S.] and
      [C.S.] permanently.” Bonding Assessment, Agency Exhibit 1. The
      [Orphans’] Court finds this uncontradicted expert testimony to be
      reliable, and therefore, the Agency has proven by clear and
      convincing evidence that termination best serves the needs and
      welfare of [the children].

Orphans’ Court Opinion, filed 10/22/19, at 10-12 (footnote omitted and

footnote added).

      We discern no abuse of discretion in the Orphans’ Court’s determination

that termination of Father’s parental rights pursuant to subsection 2511(a)(8)

would best serve the needs and welfare of the children. See In re Adoption

of S.P., supra, 47 A.3d at 826–27.            We defer to the Orphans’ Court’s

credibility determinations. See id. The totality of the circumstances warrants

termination pursuant to subsection 2511(a)(8).

      Father’s remaining claims relate to the Orphans’ Court’s determination

that termination of Father’s parental rights would best serve the children’s

best interests under subsection 2511(b). In this regard, Father contends the

evidence does not support termination under subsection 2511(b), the

Orphans’ Court erred in finding no bond existed between Father and the

children, and the Orphans’ Court erred in its consideration of the WCP’s and/or

the Agency’s interference with Father’s visits with the children.

      The requisite analysis is as follows:

             [Subsection] 2511(b) focuses on whether termination of
      parental rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, [subsection] 2511(b) does not explicitly require a
      bonding analysis and the term ‘bond’ is not defined in the Adoption

                                     - 15 -
J-S15041-20


     Act. Case law, however, provides that analysis of the emotional
     bond, if any, between parent and child is a factor to be considered
     as part of our analysis. While a parent’s emotional bond with his
     or her child is a major aspect of the subsection 2511(b) best-
     interest analysis, it is nonetheless only one of many factors to be
     considered by the court when determining what is in the best
     interest of the child.
           [I]n addition to a bond examination, the [Orphans’ Court]
     can equally emphasize the safety needs of the child, and should
     also consider the intangibles, such as the love, comfort, security,
     and stability the child might have with the foster parent.
     Additionally, this Court [has] stated that the [Orphans’ Court]
     should consider the importance of continuity of relationships and
     whether any existing parent-child bond can be severed without
     detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015) (quotation,

quotation marks, and citations omitted).

     The Orphans’ Court found that termination of Father’s parental rights

best met the children’s needs and welfare under subsection 2511(b) and

reasoned as follows:

            Once again, the Court turns to the uncontradicted expert
     testimony of Dr. Carolyn Menta. Dr. Menta unequivocally
     concluded that the minor [children] should “continue to reside
     with [L.S.] and [C.S.] permanently.” The [Orphans’] Court notes
     that Dr. Menta did not observe the minor [children] with Father,
     and, therefore, she was unable to “comment as to the nature or
     quality of any bond [the children] might have with him.” Bonding
     Assessment, Agency Exhibit 1. However, [t]he [Orphans’] Court
     finds that given the young age of the minor [children], and the
     fact that [they have] been in the care of the foster parents for
     approximately 23 out of 24 months of [their] young [lives], it is
     inconceivable to [the Orphans’] Court that the [children] would
     feel any emotional bond to Father. Further, the testimony
     demonstrates that the minor [children are] bonded to foster
     parents, and, therefore, terminating the parental rights of Father
     will best serve the “developmental, physical, and emotional needs
     and welfare” of the minor [children]. 23 Pa.C.S.A. [§] 2511(b).


                                   - 16 -
J-S15041-20


             The [Orphans’] Court acknowledges Father’s argument that
      despite the fact that he was incarcerated at the WCP for
      approximately 17 months, the bureaucracy of the WCP, and
      possibly the Agency, resulted in a total of 7 contact visits with the
      minor [children]. While the [Orphans’] Court agrees that more
      contact visits should have taken place, the Court finds that this
      fact does not impact the Court’s decision in this matter. This is not
      a situation where the [children were] previously bonded to Father
      and contact visits were critical in maintaining the existing bond.
      To the contrary, no bond existed between Father and the infant
      [children], and it is beyond belief that Father and the minor
      [children] could have developed a parent-child bond during one-
      hour jail visits.

Orphans’ Court Opinion, filed 10/22/19, at 12-14.

      The record supports the Orphans’ Court’s decision to involuntarily

terminate Father’s parental rights pursuant to subsection 2511(b). The record

reveals the children have lived with their foster parents for most of their lives,

and they are doing well in the foster parents’ home. Dr. Menta specifically

concluded it is in the children’s best interests to remain with the foster

parents.

      The credited testimony supports the Orphans’ Court’s determination

that it would best serve the needs and welfare of the children to involuntarily

terminate Father’s parental rights pursuant to subsection 2511(b). Preserving

Father’s parental rights would serve only to deny the children the permanence

and stability to which they are entitled. See In re Adoption of C.D.R., 111
A.3d at 1220 (“Clearly, it would not be in [the children’s] best interest for

[their] life to remain on hold indefinitely in hopes that [Father] will one day

be able to act as [their] parent.”). Accordingly, the Orphans’ Court did not


                                      - 17 -
J-S15041-20


err in terminating Father’s parental rights to the children pursuant to

subsection 2511(b).7

       After examining the issues contained in the Anders brief, we concur

with counsel’s assessment that the appeal is wholly frivolous. “Furthermore,

after conducting a full examination of all the proceedings as required pursuant

to Anders, we discern no non-frivolous issues to be raised on appeal.”

Yorgey, 188 A.3d at 1195. Thus, we grant counsel’s petition to withdraw and

affirm the Orphans’ Court’s Orders, which involuntarily terminated Father’s

parental rights to the children.

       Affirmed. Motion to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/3/2020




____________________________________________


7 We specifically find no merit to Father’s contentions that the Orphans’ Court
erred in finding no bond existed between Father and the children and/or that
the Orphans’ Court did not properly consider the WCP’s/Agency’s interference
with Father’s visits. As indicated supra, the Orphans’ Court considered the
testimony offered as to these issues and properly made the relevant credibility
determinations. See Orphans’ Court Opinion, filed 10/22/19, at 12-14; In re
Adoption of S.P., supra.

                                          - 18 -